                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                           DISTRICT OF NEVADA
                 6                                                      ***
                 7    CATHERINE LILLY,                                         Case No. 2:16-CV-2687 JCM (VCF)
                 8                                             Plaintiff(s),                     ORDER
                 9           v.
               10     SYNCHRONY FINANCIAL,
               11                                            Defendant(s).
               12
               13             Presently before the court is the matter of Lilly v. Synchrony Financial, case number
               14     2:16-cv-02687-JCM-VCF. On April 7, 2017, Magistrate Judge Ferenbach granted the parties’
               15     motion to stay the instant case. (ECF No. 19). A year later, on April 9, 2018, the court granted
               16     the parties’ stipulation to submit to binding arbitration. (ECF Nos. 20; 21).
               17             Since this court’s order nearly two years ago, this case stagnated. No party has appeared.
               18     No documents or motions have been filed. The parties have not updated the court regarding the
               19     status of their binding arbitration.
               20             Accordingly,
               21             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the parties shall file a
               22     stipulation to dismiss the instant action or a status report within seven (7) days of this order.
               23             DATED February 24, 2020.
               24
                                                                       __________________________________________
               25                                                      UNITED STATES DISTRICT JUDGE

               26
               27
               28

James C. Mahan
U.S. District Judge
